DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 7-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell et al (US 2010/0261421 A1) in view of House et al (US 6,305,523 B1), further in view of Leibu et al (US 2012/0138420 A1), further in view of Meyer (GB 2062327 A) and further in view of Lavanchy et al (US 2013/0240322 A1).

Regarding Claim 1, Wendell teaches a currency processing system (100, 500), as illustrated at figures 1 and 12, comprising: a housing (570) with a coin input area (110) configured to receive a batch of coins; one or more coin receptacles (580) operatively coupled to the housing (570): and
a coin processing unit (114, 502) operatively coupled to the coin input area and the one or more coin receptacles  (580) to transfer coins therebetween, the coin processing unit (114, 502) including:
a linear array of  sensors (406), as mentioned at paragraph 86 and as illustrated at figure 9, configured to sense each of the coins and output signals indicative of coin image information for processing the coins, as mentioned at paragraph 86, i.e., “the optical sensor 406 is adapted to discriminate between valid and invalid coins and to identify the denomination of coins”, and paragraph 87, i.e., “[t]he radial position of the queuing channel 402 is moved outward a distance such that the diameter of the smallest coin to be processed (e.g., the dime in the US coin set) is moved beyond the outer periphery 404 of the sorting head 400 to obtain optical information from the coin”.  Note also paragraph 87 states “[a] controller of the coin processing system 100 then processes the optical information obtained from each coin by the optical sensor 404 (406) sic”.  Note that the outer periphery is (404).
Regarding Claim 1, Wendell does not expressly teach 
a linear array of non-optical imaging sensors configured to sense each of the coins and output signals indicative of coin image information for processing the coins.
Regarding Claim 1, House teaches a currency processing system, as mentioned at col. 1, lines 20-25, i.e., “[i]n vending machines, automatic teller machines (ATMs), etc., a coin discriminating apparatus is incorporated…”, implied and suggested of comprising: a housing with a coin input area configured to receive a batch of coins; one or more coin receptacles operatively coupled to the housing: and
a coin processing unit, i.e, noting figure 3 illustrates a coin rolling past coil array (1) along a coin race, operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the coin processing unit including:
a linear array of non-optical imaging sensors, i.e., coil array (1), as illustrated in figures 1a, 1b, 3-5, 6a, 6b, and 7 and as mentioned at col. 4, lines 43-67, for example, configured to sense each of the coins and output signals, i.e., via microprocessor (21) and controller (22) which receive output signals conditioned by amplifier (25), multiplexer 23 and phase detector circuit (26), as mentioned at col. 6, lines 16-67, for example, indicative of coin image information for processing the coins, as mentioned at col. 2, lines 22-28, i.e., “[u]sing the detected impedances as surface displacement irregularities information, distribution of the impedances over the entire surface of the coin is plotted in the form of a histogram showing the impedance along the abscissa and the numbers of eddy current induction coils along the ordinate, thereby acquiring features of the surface displacement irregularities”.
Note that figures 7 and 8 of House illustrate a voltage controlled oscillator (24) that excites/drives the eddy current coil array (1) via the multiplexer (23).  See col. 6, lines 17-23.  See also col. 6, lines 24-col. 8, line 16, for example.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a non-optical linear coil array as taught by House, in Wendell’s coin processing system, for the purpose of obtaining electromagnetic information about the coin surface from aggregate localized 
Regarding Claim 1, Wendell does not expressly teach wherein the signals indicative of coin image information include a plurality of chords and traces corresponding to the plurality of chords scanned by the linear array of non-optical imaging sensors, wherein each trace corresponds to information detected along an arc, and wherein the traces are used to create a coin image.
Regarding Claim 1, Wendell does not expressly teach, but Leibu teaches wherein the signals indicative of coin image information include a plurality of chords and traces, corresponding to the plurality of chords, i.e,, as mentioned at paragraph 39, second sentence, “diameters A-B and C-D and also many chords parallel with these two diameters”, and as illustrated in figures 17-19, scanned by the linear array of non-optical imaging sensors  (70, 72, 70’, 72’) as illustrated in figures 8-19, wherein each trace corresponds to information detected along an arc, noting that as the coin rolls along the coin race (42), the path traced by the individual optical sensors in the optical array (70) will be of a shape that is an arc, noting that a point on the coin traced by an individual optical sensor of the array as it rolls along the coin race will result in a scalloped-shaped curve/arc along the coin, and wherein the traces, construed to mean “paths”, are used to create a coin image, as mentioned at paragraphs 39-42.  Note that the “waveform information” as mentioned at paragraph 39 can be interpreted to mean the arc-shaped curve/arc along the coin, from which the coin diameter as well as particular chords are calculated.
wherein the signals indicative of coin image information include a plurality of chords and traces corresponding to the plurality of chords scanned by the linear array of non-optical imaging sensors, wherein each trace corresponds to information detected along an arc, and wherein the traces are used to create a coin image, as taught by Leibu, in Wendell’s coin sorting device for the purpose of determining coin diameters, for example, as another parameter used to authenticate said coins.
Regarding Claim 1, Wendell does not expressly teach, but Meyer teaches wherein the linear array of non-optical imaging sensors includes a plurality of drive plates and a plurality of pickup plates, the plurality of drive plates and the plurality of pickup plates lying transverse to a coin travel path, and the plurality of drive plates being separated from the plurality of pickup plates by one or more gaps. 

Regarding Claim 1, Wendell does not expressly teach, but Meyer teaches wherein the linear array of non-optical imaging sensors, i.e., capacitive coin detectors, as mentioned at p. 1, lines 3-10 and p. 2, line 127-p.3, line 19, includes a plurality of drive plates, i.e., surface (3) and a plurality of pickup plates (4), as illustrated in figures 1 and 6, and as mentioned at p. 2, lines 33-51, the plurality of drive plates and the plurality of pickup plates lying transverse to a coin travel path, i.e., the coin chute (1, 2) as illustrated in figures 1-6, and the plurality of drive plates (3) being separated from the plurality of pickup plates (4) by one or more gaps, as illustrated in figures 1-6, noting figure 6, as follows, for example. 

    PNG
    media_image1.png
    194
    411
    media_image1.png
    Greyscale

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the linear array of non-optical imaging sensors includes a plurality of drive plates and a plurality of pickup plates, the plurality of drive plates and the plurality of pickup plates lying transverse to a coin travel path, and the plurality of drive plates being separated from the plurality of pickup plates by one or more gaps, as taught by Meyer, in Wendell’s linear array for the purpose of detecting capacitance properties of passing coins.  Since capacitance sensors are another type of electrical property sensor that one of ordinary skill would have possessed the skill to incorporate along with induction sensors or to have substituted induction sensors for capacitance sensors, each having a set of drive plates and pickup plates accordingly, it would have been obvious to obtain the invention as described in Claim 1.
each of the plurality of drive plates corresponding to a separate one of the plurality of pickup plates lying further within the coin travel path.
Regarding Claim 1, House does not expressly teach, but Lavanchy teaches each of the plurality of drive plates, i.e., drive coil (200), as illustrated in figure 3, corresponding to a separate one of the plurality of pickup plates, i.e., pickup coil (250), lying further within the coin travel path, noting that the drive coil and pickup coil of Lavanchy is located a distance from each other, as illustrated in figure 3.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided each of the plurality of drive plates corresponding to a separate one of the plurality of pickup plates lying further within the coin travel path, as taught by Lavanchy, in Wendell’s linear array as taught by House, for the purpose of increasing accuracy by having pinpoint readings from localized areas corresponding to individual smaller sensors of an array versus a larger single sensor that obtains an average of the entire coin.
Regarding Claim 2, House teaches wherein the linear array of non-optical imaging sensors (1) includes a plurality of electromagnetic imaging sensors, i.e., coils (2), aligned rectilinearly adjacent one another, as illustrated in figure 2.
Regarding Claim 4, Meyer teaches wherein the linear array of non-optical imaging sensors (3, 3’, 4, 4’, 11, 11’) includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another, as illustrated in figure 6, noting capacitive imaging sensors (3, 3’, 4, 4’, 11, 11’) are located adjacent or near each other along a straight line.
Regarding Claim 7, House teaches, wherein the linear array of non-optical imaging sensors is configured to sense one or more surfaces of each of the coins, as illustrated in figure 3, noting the surface of passing coin (10) is substantially facing the entire array of coils (2).
Regarding Claim 8, House teaches, further comprising a processor (21) operatively coupled to the linear array (1) of non-optical imaging sensors (2) to receive the signals indicative of coin image information and determine therefrom whether each of the coins is valid or invalid, as illustrated in figure 7, which shows the control circuit and as illustrated in figure 9, which shows the authenticity determination algorithm/discrimination process “executed by the microprocessor 21”, as mentioned at col. 8, line 63-col. 10, line 40.
Regarding Claim 9, House teaches, further comprising a processor (21) operatively coupled to the linear array (1) of non-optical imaging sensors (2) to receive the signals indicative of coin image information  and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins, as illustrated in figure 7, which shows the control circuit and as illustrated in figure 9, which shows the authenticity determination algorithm/discrimination process which determines both authenticity and denomination of each coin, “executed by the microprocessor 21”, as mentioned at col. 8, line 63-col. 10, line 40.
wherein the coin processing unit (114, 502) is a disk-type coin processing unit, as illustrated in figures 1, 8, 10 and 12, and wherein the coin processing unit (114, 502) further includes:
a rotatable disk (118, 120) configured to impart motion to the coins: and a sorting head (112) having a lower surface generally parallel to and adjacent the rotatable disk (118, 120), the lower surface forming a plurality of shaped regions configured to guide the coins, as illustrated in figures 2 and 14a, for example, responsive to motion imparted by the rotatable disk (118, 120), to a plurality of exit stations (261-268) through which the coins are discharged from the coin processing unit (114, 502) to the one or more coin receptacles (580), and
wherein the light source of optical imaging sensors (802) is mounted in the sorting head (702), facing the rotatable disk (118, 120).
Regarding Claim 10, note again that House teaches a linear array of non-optical imaging sensors, i.e., coil array (1), as illustrated in figures 1a, 1b, 3-5, 6a, 6b, and 7 and as mentioned at col. 4, lines 43-67, for example, configured to sense each of the coins and output signals, i.e., via microprocessor (21) and controller (22) which receive output signals conditioned by amplifier (25), multiplexer 23 and phase detector circuit (26), as mentioned at col. 6, lines 16-67, for example, as discussed above.
Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a linear array of non-optical imaging sensors in the form of a coil array, as taught by House, in Wendell’s 
Regarding Claim 11, House teaches , further comprising an electronics circuit, as illustrated at figures 7 and 8, operable to excite each of the using electric energy, magnetic energy, or electromagnetic energy, as mentioned at col.6, lines 5-10, for example, wherein the linear array of non-optical imaging sensors (1) is operable to capture a response of each of the excited coins (10), the signals indicative of coin image information being representative of the captured response, as illustrated in figures 10 and 11 and as mentioned at col. 1, line 50-col. 2, line 29.
Regarding Claim 12, Wendell teaches wherein the linear array of non-optical imaging sensors is configured to sense the coins at a linear speed of at least 50 inches per second (ips), as mentioned at paragraph 46, last two sentences, i.e., “pad 118 rotates at a speed of approximately three hundred revolutions per minute (200 r.p.m.)…and the pad rotates at a speed of about 350 r.p.m.”.  Note also that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Therefore, since speed is considered a result effective variable, it would have been obvious to have optimize the linear speed at which the non-optical imaging sensors sense the coins to either at least 50 inches per second or to less than 50 inches per second based upon the engineering balance required between the speed, number of 
Regarding Claim 13, official notice was taken that it would have been obvious to have provided wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a resolution of at least 2 dots per inch (dpi), to provide either more or less resolution depending upon the desired image accuracy required.
In Applicant’s response received 8/17/20, Applicant did not address the taking of official notice.  As such, it is considered common knowledge and well-known in the art to have provided wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a resolution of at least 50 dots per inch (dpi), which includes 2 dots per inch, depending upon the resolution accuracy desired.  This is also considered admitted prior art.  See MPEP 2144.03(C).
Regarding Claim 14, House teaches an imaging processing circuit (22, 23, 24, 25, 26), as illustrated in figure 7, operatively coupled to the linear array (1) of non-optical sensors (2) being configured to process the signals indicative of coin image information therefrom; and 
a processor (21) operatively coupled to the image processing circuit (22, 23, 24, 25, 26) and configured to examine the processed signals and generate therefrom an image for each of the coins, as illustrated in figure 7, which shows the control circuit and as illustrated in figure 9, which shows the authenticity determination algorithm/discrimination process which determines both authenticity and denomination of each coin, “executed by the microprocessor 21”, as mentioned at col. 8, line 63-col. 10, line 40.
See also the rejection regarding Claim 1, above.
Regarding Claim 15, see rejection of Claim 1, above.
Regarding Claim 16, see rejection of Claim 2, above.
Regarding Claim 18, see rejection of Claim 4, above.
Regarding Claim 19, see rejection of Claim 7, above.
Regarding Claim 20, see rejection of Claim 11, above.
Regarding Claim 21, see rejection of Claim 12, above.
Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell et al (US 2010/0261421 A1) in view of House et al (US 6,305,523 B1), further in view of Leibu et al (US 2012/0138420 A1), further in view of Meyer (GB 2062327 A), further in view of Lavanchy and further in view of Straumann et al (US 2010/0294617 A1).
Regarding Claims 4 and 18, Wendell teaches the system as described above.
wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another.
Regarding Claim 4, Straumann teaches wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another, as mentioned at paragraph 40, which mentions using an array of induction sensors, and paragraph 41, which mentions using capacitive sensors as an alternative to optoelectronic and induction sensors.  Note figure 4, and paragraph 57, which shows and mentions a sensor array with sensors (21.1-21.11, 21.A and 21.B), for example.
Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted a capacitive imaging sensor as taught by Straumann in Wendell’s coin sorter since it is one of several alternative sensors for sensing coins based on the energy used and the desired accuracy and features of the output required.
Regarding Claim 18, see rejection of Claim 4, above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Anderson ‘739 is cited as teaching that multiple pickup coils (320) with multiple single drivers, i.e., transformers (335) may be used as an alternative to a single pickup coil (320) with a single transformer (335), as mentioned at paragraph 59.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 26, 2022